           Case 1:20-cv-00857-LY Document 5 Filed 09/11/20 Page 1 of 1


                                                                                     FILED
                        iN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS                      2020SEP11      P112:1,9
                                   AUSTIN DIVISION
                                                                                CLER3;r                RT

ILIOS PRODUCTION DESIGN, LLC,                 §
                      PLAINTIFF,              §
                                              §      CAUSE NO. 1 :20-CV-857-LY
V.                                           §
                                              §
THE CINCINNATI INSURANCE                      §
COMPANY, INC.; THE CINCINNATI                 §
CASUALTY COMPANY, INC.; AND                   §
THE CINCINNATI INDEMNITY                      §
COMPANY, INC.,                                §
                 DEFENDANTS.                  §


                                      FINAL JUDGMENT

       Before the court is the above entitled cause of action. On this same date, the court rendered

an order dismissing Plaintiff's complaint with prejudice for failure to state a claim for relief.

Accordingly, the court renders the following Final Judgment pursuant to Federal Rule of Civil

Procedure 58.

       IT IS ORDERED that Defendants are awarded costs.

       IT IS FURTHER ORDERED that the case hereby CLOSED.

       SIGNED this     /1           day of September, 2020.




                                              UNITED STAT
